DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The Title to the present application is “Robot”. The title of the invention is not descriptive, and does not describe the present invention with accuracy.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Robotic Wheelchair”.  Applicant is further encouraged to replace “robot” with “robotic wheelchair” within the specification and claims. 

Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “robot” in the claims is used to mean “robotic wheelchair,” while the accepted meaning is “a machine that resembles a living creature in being capable of moving independently (as by walking or rolling on wheels) and performing complex actions (such as grasping and moving objects)” or “a device that automatically performs complicated, often repetitive tasks (as in an industrial assembly line)”. See https://www.merriam-webster.com/dictionary/robot.  The term is indefinite because the specification does not clearly redefine the term.

In claim 14, there is insufficient antecedent basis for “the seat”. It is unclear which structure is implied by “the seat” Claim 1, from which claim 14 depends, requires a seat base and a seat pad. Does the seat of claim 14 correspond to the seat pad, seat base, or main body? Clarification is needed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 11, 12, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fietz (US 11,045,003) in view of Lee (KR 100884928).

Regarding claim 1, Fietz teaches: a robot comprising: a main body (43); a seat base (54) coupled to an upper portion of the main body; a seat pad (60) configured to cover the seat base at an upper side of the seat base; a pair of arm supporters (including elements 102, 104, 184, 186) connected to both sides of the seat base, respectively; and a pair of moving mechanisms (including the mechanism 99.1 in Fig. 16) disposed between the seat base and the seat pad, the pair of moving mechanisms being configured to allow the pair of arm supporters to move forward and backward.  Relevant elements are best shown in Figs. 1, 16, and 18. 
Fietz fails to teach the main body being provided with a travelling wheel. Lee teaches: a main body (including element 12) provided with a travelling wheel. The wheels are best shown on the main body in Figs. 1 and 7. Before the effective filing date of the claimed invention, it would be obvious to those having ordinary skill in the art to provide the main body from Fietz with wheels, as suggested by Lee; the motivation being: to facilitate transport/relocation of the chair. 

Regarding claim 11, the combination further teaches:  wherein a long hole (47) through which each of the arm supporters passes is defined in each of both sides of the seat base. See Figs. 1 and 4A from Fietz. 

Regarding claim 12, the combination further teaches:  wherein each of the arm supporters comprises: an armrest (102, 104) that is elongated forward and backward; an insertion portion (152, 154) inserted into the long hole; and a connection portion (including elements 140, 142, 144, 146) configured to connect the armrest to the insertion portion. See Figs. 1 and 3 from Fietz.

Regarding claim 14, the combination further teaches: a backrest (78) connected to the seat; and a tilting mechanism (91) embedded in the seat, the tilting mechanism being configured to tilt the backrest with respect to the seat, wherein a recess space in which the tilting mechanism is accommodated is defined in the seat (the recess space being the place which accommodates the tilting mechanism). See Figs. 5, 40, and 41. Fietz fails to explicitly state that the pair of moving mechanisms are symmetrical to each other in a left-right direction with respect to the recess space, however, the provision of such symmetry would be obvious to those having ordinary skill in the art, since locating the mechanisms as claimed would yield even and symmetric force distribution among the claimed mechanisms. 

Regarding claim 15, the combination further teaches: wherein the moving mechanism is configured to allow each of the arm supporters to move between a first position and a second position that is disposed behind the first position, and a left-right distance between the pair of arm supporters that are disposed at the first positions is less than a left- right distance between the pair of arm supporters that are disposed at the second positions. The first position and second position are facilitated by the moving mechanisms facilitating forward/backward movement of the arm supporters. The arm rests of the arm supporters are also configured to swivel and move laterally (see Fig. 2 and 16 from Fietz) which enables varying distance between the supporters. 

Regarding claim 16, Fietz teaches: a robot comprising: 
a main body (including legs 46, 48, 50, 52); 
a seat (including elements 44, 54, 60) disposed above the main body; 
a pair of arm supporters (including elements 102, 104, 184, 186) connected to both sides of the seat base, respectively; and 
a pair of moving mechanisms (including the mechanism 99.1 in Fig. 16) being configured to allow each of the pair of arm supporters to move between a first position and a second position that is disposed behind the first position, wherein a left-right distance between the pair of arm supporters that are disposed at the first positions is less than a left-right distance between the pair of arm supporters that are disposed at the second positions. The first position and second position are facilitated by the moving mechanisms facilitating forward/backward movement of the arm supporters. The arm rests of the arm supporters are also configured to swivel (see Fig. 2) and move laterally (see Fig. 16), which enables varying distance between the supporters. 
Relevant elements are best shown in Figs. 1, 2, 4A, 16, and 18. 
Fietz fails to teach the main body being provided with a travelling wheel. Lee teaches: a main body (including element 12) provided with a travelling wheel. The wheels are best shown on the main body in Figs. 1 and 7. Before the effective filing date of the claimed invention, it would be obvious to those having ordinary skill in the art to provide the main body from Fietz with wheels, as suggested by Lee; the motivation being: to facilitate transport/relocation of the chair. 

Regarding claim 17, the combination further teaches: wherein the seat comprises: a seat base (44) in which the moving mechanisms are accommodated; and a seat pad (60) configured to cover the seat base and the moving mechanisms at an upper side of each of the seat base and the moving mechanisms. See Fig. 4A from Fietz. 

Allowable Subject Matter
Claims 2-10, 13, and 18-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 2, from which claims 3-10 depend, requires: wherein each of the moving mechanisms comprises: a motor; a pinion connected to the motor; a rack engaged with the pinion; and a coupling body coupled to each of the arm supporters, the coupling body being configured to move in a longitudinal direction of the rack together with the motor and the pinion. Fietz teaches a relevant moving mechanism having a series of selectively engageable racks (see Fig. 22). Fietz fails to disclose the moving mechanisms as claimed.  To modify the mechanisms from Fietz to read on the mechanisms as claimed would alter the fundamental operation of the mechanisms, and would not be obvious to those having ordinary skill in the art.  Claims 18-20 are allowable for the same reasons as claims 2-10. 
Fietz fails to teach the structural features of the seat base, as described by claim 13. 
No prior art of record anticipates, or renders obvious, the subject matter of claims 2-10, 13, and 18-20. To modify prior art of record to arrive at the claimed invention would be unobvious, and improper hindsight.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional art of record relates to chairs and wheelchairs having movable arm rests relevant to the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMA K FRICK whose telephone number is (571)270-5403. The examiner can normally be reached 9AM-5PM EST M, T, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMA K FRICK/            Primary Examiner, Art Unit 3618